       Case 2:21-cr-00155-JAM Document 31 Filed 09/16/21 Page 1 of 1

                                                                           FILED
                       UNITED STATES DISTRICT COURT               September 16, 2021
                      EASTERN DISTRICT OF CALIFORNIA               CLERK, US DISTRICT COURT
                                                                     EASTERN DISTRICT OF
                                                                          CALIFORNIA


UNITED STATES OF AMERICA,                    Case No. 2:21-cr-00155-JAM

                Plaintiff,

      v.                                            ORDER FOR RELEASE OF
                                                     PERSON IN CUSTODY
JOSHUA WILSON,

                Defendant.

TO:   UNITED STATES MARSHAL:

      This is to authorize and direct you to release JOSHUA WILSON ,

Case No. 2:21-cr-00155-JAM Charge 21 USC § 841(a)(1) , from custody for the

following reasons:

                      Release on Personal Recognizance

                      Bail Posted in the Sum of $

                         X   Unsecured Appearance Bond $          50,000

                             Appearance Bond with 10% Deposit

                             Appearance Bond with Surety

                             Corporate Surety Bail Bond

                             (Other):    The defendants release is delayed until,

                             Monday, September 20, 2021 at 9:30 AM.

      Issued at Sacramento, California on September 16, 2021 at 2:00 PM.

                                   By:

                                         Magistrate Judge Allison Claire
